I think the decision here is an unwarranted extension of the rule of Stone v. Sullivan (146 Okla. 113, 293 P. 232) under the facts. That decision places emphasis on the extreme fact situation there observed and specifically makes the rule adopted to depend on the existence of similar facts in any other case. The facts in this case are substantially different. Here the delay in filing suit was caused by the client, and he sought the settlement or payment of his claim. There was here no written contract for, specific portion of recovery, but only an oral agreement to pay a reasonable fee; no papers tendered to the clerk for filing with accompanying cost deposit; no exhibiting to defendant of a written claim to a specific portion of *Page 418 
the recovery by settlement. The reprehensible conduct commented on in the cited case and forming the basis of the conclusion is not found here. I do not here find the fraud and deceit there noticed.
I agree that counsel rendered service and are entitled to compensation. I think, however, their claim is against their client under the facts here.